DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/10/2020. 
Claim(s) 1, 4, 5, 7 and 9-21 are currently pending. 
Claim(s) 1, 4, 10, and 15-17have been amended. 
Claim(s) 2-3, 6 and 8 have been canceled. 
Claim(s) 20 and 21 have been added.

Response to Arguments
Applicant’s arguments, see Remarks filed 12/10/2020, with respect to rejection(s) of claims 1, 4, 5, 7, and 9-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection(s) of claims 1, 4, 5, 7, and 9-19 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see Remarks filed 12/10/2020, with respect to rejection(s) of claims 14-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection(s) of claims 14-17 under 35 U.S.C. 112(b) has been withdrawn. 


Allowable Subject Matter
Claims 1, 4, 5, 7 and 9-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 
Tang teaches a compound semiconductor skutterudite having the formula (InVF)2x/3Co4Sb12-x/3(InSb)x/3 wherein InSb corresponds to M2 i.e., an Sb substituting atom, and InVF is analogous to M1 [Page 813, Section 2.1].  Peng teaches multi-filling a skutterudite semiconductor compound with both In and a rare earth element (e.g., Yb) [Abstract].  He teaches substituting Sb with Si, Ga, Ge and Sn [paragraph 0024].  However, the prior art of record, whether alone or in combination, fails to teach or fairly suggest substituting Sb with both In and a rare earth element.  One of ordinary skill would not be motivated to substitute Sb with both In and a rare earth element as in the claims because there is no teaching, suggestion, or motivation in the prior art to perform such substitution.  Accordingly, claim 1 is allowed.
Regarding claims 4, 5, 7 and 9-21
	Claims 4, 5, 7, 9-21 are allowed based on their dependency on claim 1 thereby incorporating the allowable subject matter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721